Citation Nr: 0111164	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  94-21 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include Osgood-Schlatter disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1972.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim of entitlement to 
service connection for a right knee disorder, to include 
Osgood-Schlatter disease.  A hearing was held at the RO in 
January 1994.  In January 1997, the Board remanded this 
matter to the RO for further development. 

In an August 1998 decision, the Board denied the veteran's 
claim of entitlement to service connection for a right knee 
disorder, to include Osgood-Schlatter disease.  Thereafter, 
the veteran appealed the Board's denial of the claim to the 
United States Court of Veterans Appeals (the United States 
Court of Appeals for Veterans Claims since March 1, 1999) 
(Court).

In May 2000, while the case was pending before the Court, the 
veteran's representative and VA's Office of General Counsel 
filed a joint motion requesting that the Court vacate the 
Board's August 1998 decision and remand the matter to the 
Board for further development and readjudication.

In June 2000, the Court granted the joint motion, vacated the 
Board's August 1998 decision, and remanded the case to the 
Board for compliance with the terms of the joint motion.  


REMAND

In the joint motion, the parties essentially direct that the 
Board obtain post-service private (clinical) medical records 
identified but not of record, specifically from James W. 
Yates, M.D., as well as any adjudication and medical records 
from the  Social Security Administration (SSA).  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The parties 
further directed that the Board obtain an additional medical 
evaluation based upon a complete review of the record (i.e., 
after the records identified above are associated with the 
claims folder and available for review by the examiner), 
consistent with the directives of the January 1997 remand.  
The Board also finds that, to ensure that the examiner's 
review of the veteran's pertinent history is a fully informed 
one, the RO should obtain and associate with the claims file 
any additional outstanding pertinent medical records 
identified by the veteran before having him undergo further 
medical examination.

In readjudicating this matter, the RO should again take into 
account the "presumption of soundness" and whether there is 
"clear and unmistakable evidence" that a right knee 
disability existed prior to service (as noted in past actions 
by the Board and RO, evidence of record indicates that 
Osgood-Schlatter disease may have preexisted service).  

Finally, the Board notes that, since the Court's June 2000 
order, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, 
among other things, redefines the obligations of VA with 
respect to the duty to assist.  On remand, the RO should not 
only undertake the development requested herein, but also 
ensure that all development and notification requirements of 
the Act are complied with.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:


1.  The RO should take the appropriate 
steps to obtain and associate with the 
record all outstanding pertinent medical 
records from Dr. James W. Yates, as well 
as any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and he and his representative so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
further medical evaluation.

2.  The RO should obtain and associate 
with the record any decision regarding 
the veteran's claim for benefits from the 
SSA, as well as all medical and other 
records considered in rendering such 
decision.

3.  After associating with the claims 
file all records received pursuant to the 
development requested in paragraphs 1 and 
2, above, the RO should again have the 
veteran scheduled for comprehensive VA 
orthopedic examination in order to 
ascertain the nature and etiology of his 
right knee disability.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
appropriate tests and studies (to include 
X-rays) should be conducted, and all 
clinical findings and diagnoses should be 
reported in detail.  

After examination of the veteran and 
consideration of his relevant medical 
history, the examiner should offer an 
offer an opinion as to whether it is at 
least as likely as not that a current 
right knee disability is the result of 
injury or disease incurred in or 
aggravated during the veteran's active 
military service.  In reaching such 
conclusion, the examiner should, in a 
well-reasoned opinion, address the 
following questions:  1) whether a right 
knee disorder preexisted service; if so 
2) whether any such disorder increased in 
severity beyond the natural progression 
of the disorder during service; if not 3) 
whether a right knee disability was 
incurred during service; and 4) the 
relationship, if any, between a current 
right knee disability and any right knee 
disorder incurred in or aggravated during 
service.  All relevant examination 
findings, along with the rationale 
underlying each conclusion drawn and 
opinion expressed (to include reference 
to specific evidence of record), should 
be set forth in a typewritten report. 

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
yields competent medical evidence of a 
nexus between a current right knee 
disability and the veteran's active 
military service, the veteran and his 
representative should be advised that 
such evidence is needed to support the 
claim.

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to all Fast Letters, as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

6.  After completion of all requested 
development, and after undertaking any 
further development deemed warranted by 
the record, the RO should consider the 
issue of entitlement to service 
connection for a right knee disorder, to 
include Osgood-Schlatter disease, in 
light of all the evidence of record and 
all pertinent legal authority, to 
specifically include statutes and 
regulations pertaining to the presumption 
of soundness and rebuttal of the 
presumption, as well as the presumption 
of aggravation (i.e., 38 U.S.C.A. 
§§ 1111, 1112, 1153 (West 1991 & Supp. 
2000) and 38 C.F.R. § 3.306 (2000)).  The 
RO must provide full reasons and bases 
for its determinations, addressing all 
matters and concerns raised in this 
REMAND and in the joint motion.

7.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
comply with an order of the Court; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




